Casey, J.
Appeal from an order of the Supreme Court (Harris, J.), entered April 22, 1996 in Albany County, which denied defendant’s motion to vacate a default judgment entered against him.
*765The single issue on this appeal is the validity of the order of Supreme Court denying defendant’s motion to vacate a default judgment rendered against him. The default judgment represented unpaid principal of $1,276.56 and $14.21 in accrued interest for unpaid charges incurred by defendant at the State University of New York at New Paltz. Supreme Court denied defendant’s motion for failure to establish a reasonable excuse for failing to timely answer plaintiff’s complaint in the time limitation ordered by the court.
Supreme Court did not abuse its discretion in denying defendant’s motion to vacate the default judgment. As an excuse, defendant offered his miscalculation of the days in which to serve an answer. Defendant’s contriteness, however, is an insufficient basis to grant a motion to vacate (see, Beetz v City of New York, 73 AD2d 925, 926). Additionally, defendant brought no facts to the court’s attention to demonstrate that he had a meritorious defense to the claim. Accordingly, the order should be affirmed (see, Dimitratos v City of New York, 180 AD2d 414).
Cardona, P. J., Mercure, Peters and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs.